     Case 7:20-cr-01676 Document 37 Filed on 08/19/21 in TXSD Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
V.                                             §          Cr. No. 7:20-cr-01676-1
                                               §
JOSE LUIS TREJO                                §


 DEFENDANT’S MOTION TO AMEND TERMS AND CONDITIONS OF RELEASE TO
                  ALLOW DEFENDANT TO TRAVEL


TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, Defendant, Jose Luis Trejo, by and through his undersigned

counsel and moves this honorable court to amend the terms and conditions of his

release on bail to allow him to travel to Las Vegas, NV, and in support thereof would

respectfully show:

                                         I.

      Defendant is currently set for final pretrial conference on December 3, 2021

and Jury trial on December 7, 2021 before this honorable court. Defendant

previously sought, [Doc. No. 33], a bond modification to travel to a medical supply

exhibition in Miami, FL from August 29 to September 4, 2021. This new bond

modification seeks to add another trip immediately preceding that one, as follows:

                                         II.

      Defendant requests permission to travel to Las Vegas, NV while he is out on

bond. Defendant would be traveling to the “LAS VEGAS MEDICAL AND
     Case 7:20-cr-01676 Document 37 Filed on 08/19/21 in TXSD Page 2 of 3




HOSPITAL EQUIPMENT LIVE AUCTION” held in Las Vegas, NV. This is an

opportunity for purchasing medical supplies, which form the basis of Defendant’s

business as a used medical supply salesman. Defendant only learned of this

opportunity earlier this week before filing the motion, and he is requesting the

additional days so that he may inspect the equipment in person prior to making bids

at auction. Further details regarding the auction can be found at the auctioneer’s

website: https://bid.centurionservice.com/ Defendant would be traveling from

August 25, 2021 to August 28, 2021. Defendant would be at 4606 Andrews St. Suite

3, North Las Vegas, NV 89081 and its environs.

                                        III.

      Defendant represents to the court that he continues to abide by all the

requirements of his release on bail and will be present in court on the date ordered

by this honorable court.

                                        IV.

      A.U.S.A. Roberto Lopez, Jr., is unopposed.



      WHEREFORE, PREMISES CONSIDERED, defendant prays that the

honorable court amend his terms and conditions of release to permit him to travel to

Las Vegas, NV.
     Case 7:20-cr-01676 Document 37 Filed on 08/19/21 in TXSD Page 3 of 3




                                                   Respectfully submitted,

                                                   /s/Alejandro Ballesteros
                                                   ALEJANDRO BALLESTEROS
                                                   Attorney-in-Charge
                                                   Texas State Bar No. 24053086
                                                   Southern District of Texas 2218288
                                                   Ballesteros Gonzalez Law Firm, PLLC
                                                   BBVA Compass Bank Tower
                                                   3900 N. 10th St., Suite 980
                                                   McAllen, Texas 78501
                                                   Tel.: (956) 800-4418
                                                   Fax: (956) 800-4419
                                                   clerk@ballesteroslaw.com

                                                   Jason M. Davis
                                                   State Bar No. 00793592
                                                   Southern District ID No. 20114
                                                   E-mail: jdavis@dslawpc.com
                                                   DAVIS & SANTOS, P.C.
                                                   719 S. Flores Street
                                                   San Antonio, Texas 78204
                                                   Tel: (210) 853-5882
                                                   Fax: (210) 200-8395
                                                   Attorneys for Defendant
                                                   Jose Luis Trejo

                                    Certificate of Service

       On August 19, 2021 this unopposed motion was filed via ECF and served upon Assistant

U.S. Attorney, Roberto Lopez.

                                                             /s/Alejandro Ballesteros
                                                             Alejandro Ballesteros


                                    Certificate of Conference

       On August 19, 2021, Assistant U.S. Attorney for the Southern District of Texas, Mr.

Roberto Lopez, was consulted and is not opposed to this motion.


                                                             /s/Alejandro Ballesteros
                                                             Alejandro Ballesteros
